         Case 1:19-mc-00145-TSC Document 88 Filed 03/27/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                               )
In the Matter of the                           )
Federal Bureau of Prison’s Execution           )
Protocol Cases,                                )
                                               )
LEAD CASE: Roane et. al. v. Barr               )   C.A. No. 19-mc-0145 (TSC)
                                               )
                                               )
THIS DOCUMENT RELATES TO:                      )
                                               )
Holder v. Barr, 19-cv-3520 (TSC)               )
                                               )


                         NOTICE OF WITHDRAWAL OF COUNSEL

               Please take notice that the undersigned, Jeffrey J. Lyons, hereby withdraws his

appearance as co-counsel for Plaintiff Norris Holder in the case of Holder v. Barr, et al., Case

No. 19-cv-3520. No substitution of counsel is necessary, as Scott W. Braden (member of the Bar

of this Court) of Arkansas Federal Defender Office, Jennifer Ying (pro hac vice) and Andrew

Moshos (pro hac vice) of Morris, Nichols, Arsht & Tunnell LLP will continue to represent

Plaintiff Holder in this matter.

Dated: March 27, 2020                        Respectfully submitted,


                                             /s/ Jeffrey J. Lyons
                                             Jeffrey J. Lyons
                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                             1201 N. Market Street
                                             P.O. Box 1347
                                             Wilmington, DE 19899-1347
                                             (302) 351-9390
                                             jlyons@mnat.com

                                             Counsel for Plaintiff Norris Holder
         Case 1:19-mc-00145-TSC Document 88 Filed 03/27/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

              I hereby certify that on March 27, 2020, I electronically filed the foregoing with

the Clerk of the Court for the United States District Court for the District of Columbia by using

the CM/ECF system. Counsel in the case are registered CM/ECF users, and service will be

accomplished by the CM/ECF system.



                                                    /s/ Jeffrey J. Lyons
                                                    Jeffrey J. Lyons
                                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                    1201 N. Market Street
                                                    P.O. Box 1347
                                                    Wilmington, DE 19899-1347
                                                    (302) 351-9390
                                                    jlyons@mnat.com
